Exhibit 10.5

FUEL SYSTEMS SOLUTIONS, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is entered into as of
the Date of Award indicated below by and between Fuel Systems Solutions, Inc., a
Delaware corporation (the “Company”), and the person named below as Holder.

WHEREAS, Holder is an employee of the Company or any of its subsidiaries, and
pursuant to the Company’s 2009 Restricted Stock Plan (as amended from time to
time, the “Plan”), the Compensation Committee (the “Committee”) of the Board of
Directors of the Company has approved the award to Holder of restricted stock
units in the amount and on the terms and conditions set forth herein.  Each
restricted stock unit represents the unfunded right to receive (i) one share of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), or
(ii) at the discretion of the Committee, cash equal to the Fair Market Value (as
defined in the Plan) of a share of Common Stock, in each case, subject to the
restrictions set forth herein (“Restricted Stock Unit”);

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants set
forth herein, the parties hereto hereby agree as follows:

1.

Award; Vesting.  The Company hereby awards to Holder, and Holder hereby accepts,
as of the Date of Award, the number of Restricted Stock Units (the “Units”)
indicated below.  The Units shall be subject to all of the terms and conditions
set forth in this Agreement, including the restrictions imposed pursuant to
Section 3 hereof.

Holder:  Michael Helfand

Date of Award:  April 24, 2015

Number of Restricted Stock Units:  18,000

Vesting Schedule:

Number of Units

 

Scheduled Vesting Date

6,000

6,000

6,000

 

April 24, 2016

April 24, 2017

April 24, 2018

 

Holder must be an employee on the date the Units vest pursuant to the above
Vesting Schedule in order to receive any shares of Common Stock pursuant to
Section 4(b).

 

2.

Forfeiture of Unvested Restricted Stock Units.  If Holder ceases to be an
employee for any reason, any Units that have not yet vested as of the date that
Holder ceases to be an employee shall be immediately forfeited and canceled.

3.

Restrictions.  Unvested Units (i) shall not be sold, exchanged, assigned,
transferred, conveyed, gifted, or otherwise disposed of in any way at any time
and (ii) shall not be pledged, encumbered, or otherwise hypothecated in any way
at any time and shall not be subject to execution, attachment, or similar legal
process.  Any attempt to sell, transfer,

 

 

 

 

--------------------------------------------------------------------------------

pledge, encumber, hypothecate, or otherwise dispose of any unvested Units shall
be null and void and without legal force or effect.

4.

Units Held in Escrow.

(a)

Until a Unit vests, the Unit will be kept in a restricted account maintained for
the Holder on the books and records of the Company.

(b)

From and after the date upon which a Unit vests, Holder shall be entitled
(provided that Holder shall have paid the Withholding Liability to the Company
pursuant to Section 7 hereof) to receive (i) a stock certificate or, at the
discretion of the Company, to receive an appropriate book entry in the share
register of the Company maintained by the Company’s stock transfer agent
representing such shares of Common Stock underlying the vested Units, or (ii)
cash in an amount equal to the Fair Market Value of the shares of Common Stock
underlying the vested Units on the vesting date.

5.

Voting; Dividends.Holder shall have none of the powers, preferences, and rights
of a holder of Common Stock with respect to any unvested Unit including the
rights to vote and receive dividends.

6.

Rights of Participants.  Nothing in this Agreement shall interfere with or limit
in any way the right of the Company to terminate Holder’s employment at any time
or for any reason, nor confer upon Holder any right to continue as an employee
of the Company for any period of time, or to continue Holder’s present (or any
other) rate of compensation.

7.

Payment of Withholding Taxes.

(a)

If the Company becomes obligated to withhold an amount on account of any
federal, state or local tax imposed as a result of the termination of the
restrictions imposed upon the Units hereunder including, without limitation, any
federal, state or other income tax, or any FICA, state disability insurance tax
or other employment tax (the date upon which the Company becomes so obligated
being the “Withholding Date”), then Holder shall pay such amount (the
“Withholding Liability”) to the Company on the Withholding Date by one or a
combination of the following means as Holder may elect:

i.

delivering cash or check payable to the Company;

ii.

delivering already-owned shares of Common Stock (free and clear of any pledge,
commitment, lien, claim or other encumbrance) having an aggregate Fair Market
Value as of the Withholding Date equal to the Withholding Liability to be so
paid, provided that the Company is not then prohibited by law or any instrument
or agreement from purchasing or acquiring such shares of Common Stock; and/or

iii.

withholding from the shares of Common Stock otherwise to be released to Holder
upon the vesting thereof, if applicable, a number of

 

 

 

 

--------------------------------------------------------------------------------

shares having an aggregate Fair Market Value as of the Withholding Date equal to
the Withholding Liability to be so paid.

Notwithstanding the foregoing, Holder may not elect to deliver already-owned
shares under clause (ii) above or have shares withheld under clause (iii) above
(x) if the Committee decides otherwise, (y) if the Company is then prohibited by
law or any instrument or agreement from purchasing or acquiring such shares, or
(z) to the extent that the Fair Market Value of such shares would exceed the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to Holder’s supplemental taxable income relating to the
Units).

(b)

If Holder's Withholding Liability is not otherwise satisfied pursuant to (a)
above, then the Company shall have the right to withhold and deduct from any
compensation or other amounts otherwise due to Holder an amount necessary to
satisfy such Withholding Liability.  All taxes, if any, in respect of the grant
of the Units or any other payments hereunder shall be solely Holder's
responsibility and shall be paid by Holder.

(c)

The Committee, in its sole discretion, may approve or disapprove any Withholding
Liability payment election made by Holder and may adopt such rules and
regulations as are consistent with and necessary to implement the foregoing.

8.

Securities Laws.  Holder represents to the Company that the resale of any shares
of Common Stock issued pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of federal and state securities laws,
rules, and regulations (including, without limitation, the provisions of the
Securities Act of 1933, the Securities Exchange Act of 1934 and the respective
rules and regulations promulgated thereunder) and any other law, rule, or
regulation applicable thereto, as such laws, rules, and regulations may be
amended from time to time.

9.

Amendment or Substitution of Awards Under the Plan.  The terms of this Agreement
may be amended from time to time by the Committee in its sole and absolute
discretion in any manner that it deems appropriate including, but not limited
to, acceleration of the date of lapse of restrictions on the Units; provided
that, except as otherwise provided in the Plan, no such amendment shall
adversely affect in a material manner any right of a Participant under an Award
Certificate without his or her written consent.

10.

Plan.  The Units are granted pursuant to the Plan, as in effect on the Date of
Award, and is subject to all the terms and conditions of the Plan, as the same
may be amended from time to time.  The interpretation and construction by the
Committee of the Plan, this Agreement and such rules and regulations as may be
adopted by the Committee for the purpose of administering the Plan shall be
final and binding upon Holder.  Until the Units vest in full, the Company shall,
upon written request therefor, send a copy of the Plan, in its then-current
form, to Holder upon request.

 

 

 

 

--------------------------------------------------------------------------------

11.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, guardians, beneficiaries, successors and
assigns.

12.

Notices.  All notices and other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be deemed given
(i) five days after mailing by certified or registered mail, postage prepaid,
return receipt requested, (ii) the next business day after being sent through an
overnight delivery service under circumstances in which such service guarantees
next day delivery, or (iii) when actually received if sent by any other
method.  All notices shall be sent to the Company at 780 Third Avenue, 25th
Floor, New York, New York 10017, Telephone: (646) 502-7170, attention Chief
Financial Officer, and to Holder at the address set forth beneath his or her
signature on the signature page hereof, or at such other addresses as they may
designate by written notice in the manner aforesaid.

13.

Governing Law; Entire Agreement.  This Agreement shall be governed by and shall
be construed in accordance with the laws of the State of Delaware, without
reference to the principles of conflict of laws thereof.  The Plan and this
Agreement contain the entire agreement between Holder and the Company with
respect to the subject matter contained herein, and supersede all prior
agreements or prior understandings, whether oral or written, between such
parties relating to such subject matter.

14.

Interpretation.  Any dispute regarding the interpretation of this Award shall be
submitted by Holder or the Company to the Committee, which shall review such
dispute at its next regular meeting.  The resolution of such a dispute by the
Committee shall be final and binding on the Company and Holder.

15.

Severability.  The invalidity or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the validity, legality, or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality, or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

***

 

 

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Holder have duly executed this Restricted
Stock Unit Agreement in one or more counterparts, each of which shall be deemed
an original, as of the Date of Award.

FUEL SYSTEMS SOLUTIONS, INC.

 

 

By: /s/ Mariano Costamagna
         Name:
         Title:

 

You must sign this and return it to Kevin Buckley, Secretary to the Board.

 

 

Michael Helfand

Name of Holder

 

/s/ Michael Helfand

Signature

 

 

Street Address

 

 

City, State and ZIP Code

 

 

 

 

 

 

 